
	

114 HR 3540 IH: Farm to Table Safety Act
U.S. House of Representatives
2015-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3540
		IN THE HOUSE OF REPRESENTATIVES
		
			September 17, 2015
			Mr. Cárdenas (for himself and Ms. Norton) introduced the following bill; which was referred to the Committee on Agriculture
		
		A BILL
		To amend the Food, Conservation, and Energy Act of 2008 to make improvements to the food safety
			 education program carried out under such Act, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Farm to Table Safety Act. 2.Food safety education initiativesSection 10105(a) of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 7655a(a)) is amended—
 (1)in the matter preceding paragraph (1), by inserting , including farm workers, after industry; (2)in paragraph (1), by striking and at the end;
 (3)in paragraph (2), by striking the period at the end and inserting ; and; and (4)by adding at the end the following new paragraph:
				
 (3)practices that prevent bacterial contamination of food, how to identify sources of food contamination, and other means of decreasing food contamination..
			
